            Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

MARK S. LUBUS                                    :
    Plaintiff                                    :     Civil Action No.:
                                                 :
v.                                               :
                                                 :
TOWN OF REDDING                                  :     February 9, 2021

                                   NOTICE OF REMOVAL

       To the United States District Court for the District of Connecticut:

       PLEASE TAKE NOTICE that Defendant, Town of Redding, respectfully removes this

action from the Superior Court of the State of Connecticut Judicial District of Danbury at Danbury

to the United States District Court for the District of Connecticut, pursuant to 28 U.S.C. § 1441,

and as grounds therefore states as follows:

       1.       Plaintiff has commenced an action against the Defendant in the Connecticut

Superior Court for the Judicial District of Danbury at Danbury (the "Superior
                                                                    “Superior Court"),
                                                                              Court”), by service

of a Summons and Complaint dated January 4, 2021. The Plaintiff served by State Marshal a copy

of the Summons and Complaint upon the municipal defendant on or about January 21, 2021, and

returned it to the Superior Court on February 5, 2021. The case was assigned Case No.: DBD-

CV21-6038445-S in the records and files of that Court ("State
                                                      (“State Court Action").
                                                                    Action”). Pursuant to 28

U.S.C. § 1446(a), the Defendant hereby attaches the Summons and Complaint hereto as Exhibit

A.
              Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 2 of 14




         2.       The State Court Action was originally marked as returnable to the Superior Court

on February 2, 2021, but Plaintiff apparently crossed through that date and substituted February 9,

                             Defendant.1
2021 after making service on Defendant.1

         3.       The State Court Action is a suit of a wholly civil nature of which the United States

District Court for the District of Connecticut has original jurisdiction under 28 U.S.C. §§ 1331 and

1343(a)(3). Plaintiff alleges a violation of the Family and Medical Leave Act, 29 U.S.C. § 2612

et seq. This action may therefore be removed to this Court pursuant to 28 U.S.C. § 1441.

         4.       Attached hereto in compliance with 28 U.
                                                        U.S.C.
                                                           S.C. § 1446(a), are complete and accurate

copies of the process and pleadings received by the Defendant to date.

         5.                      U.S.C.
                  Pursuant to 28 U. S.C. § 1446(b), this Notice of Removal is being filed within thirty

days of the date of service of process on Defendant.

         6.       Defendant is providing written notice of the filing of this Notice of Removal to

Plaintiff and is filing a copy of this Notice of Removal with the Clerk of the Superior Court,

pursuant to 28 U.S.C. § 1446(d).




11 Both Plaintiff's
        Plaintiff’s service on Defendant and return of the Summons and Complaint to the Superior Court appear to
have been untimely pursuant to Conn. Gen. Stat. §§ 52-46 and 52-46a. In filing this Notice of Removal, Defendant
does not waive, and instead expressly reserves, its right to contest Plaintiff's
                                                                     Plaintiff’s Complaint on these and other grounds.
         Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 3 of 14




       WHEREFORE, Defendant respectfully requests that this action be removed from the

Connecticut Superior Court, Judicial District of Danbury at Danbury to the United States District

Court for the District of Connecticut.

                                            Respectfully submitted,

                                            Attorneys for Defendant
                                            TOWN OF REDDING


                                              /s/ Johanna G. Zelman
                                            Johanna G. Zelman
                                            FordHarrison, LLP
                                            FordHanison,
                                            CityPlace II
                                            185 Asylum Street, Suite 610
                                            Hartford, CT 06103
                                            Tel #: 860-740-1361
                                            Fax #: 860-578-2075
                                            Juris No.: 426943
          Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 4 of 14




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent to all counsel
of record via the United States Postal Service, First Class Mail, postage prepaid or email, this 99th
                                                                                                   th

day of February, 2021 to:

Matthew D. Paradisi, Esq.
Cicchiello & Cicchiello, LLP
364 Franklin Avenue
Hartford, CT 06114
mparadisi@cichielloesq.com
         for the Plaintiff
Attorney for     Plaintiff



                                                 /s/ Johanna G. Zelman
                                               Johanna G. Zelman



WSACTIVELLP:12019404.1
Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 5 of 14




 EXHIBIT A
                          Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 6 of 14


SUMMONS - CIVIL                                                                                                                       STATE OF CONNECTICUT
JD-CV-1 Rev. 10-15
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                           SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                  www.jud.ctgov
See other side for instructions

n       "X" if amount, legal interest or property in demand, not including interest and
1-1     costs is less than $2,500.
k—n     "X" if amount, legal interest or property in demand, not including interest and
1-"11   costs is $2,500 or more.
❑       "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)           Telephone number of clerk         Return Date (Must be a Tuesday)
(C.G.S. §§51-346, 51-350)                                                                                       (with area code)

146 White Street, Danbury, CT 06810                                                                             ( 203 )207-8600                   FEBRUARY                           , 2 021
                                                                                                                                                          Month
El Judicial District                                             At (Town in which wnt is returnable) (C.G S. §§ 51-346,    51-349)               Case type code (See list on page 2)
                                     ❑     G.A.
n       Housing Session                    Number.               Danbury                                                                           Major:     M            Minor:     90
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                       Juris number (to be entered by attorney only)
Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114                                                                             419987
Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
( 860) 296-3457
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
self-represented, agrees to accept papers (service) electronically in       1=1 Yes       El    NO         mparadisi@cicchielloesq.com; and
this case under Section 10-13 of the Connecticut Practice Book.                                            dmclean@cicchielloesq.com
Number of Plaintiffs: 1                        Number of Defendants: 1                             LI Form JD-CV-2 attached for additional parties
        Parties           Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
         First         Name: LUBUS, MARK S.                                                                                                                                                P-01
        Plaintiff      Address: 135 Curtis Road, Bridgewater, CT 06752
    Additional         Name:                                                                                                                                                               P-02
     Plaintiff         Address:
      First            Name: TOWN OF REDDING                                                                                                                                               D-01
    Defendant          Address: 100 HILL ROAD, REDDING, CT 06875
    Additional         Name:                                                                                                                                                               D-02
    Defendant          Address:
    Additional         Name:                                                                                                                                                               D-03
    Defendant          Address:
    Additional         Name:                                                                                                                                                               D-04
    Defendant          Address:

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   ins ance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
      ra or on-line at www.jud            under "Court Rules."
5. I you ve          tions       t the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   l al • e bons
  gn    (Si n      X" pro er box)                              Commissioner of the   Name of Person Signing at Left                         Date signed
                                                               Superior Court
                                                          Li Assistant Clerk         Matthew D. Paradisi                                    01/04/2021
           M 0     s signed by a Clerk:                                                                                                                        For Court Use Only
a.            ng has been done so that the Plaintiff(s) will not be denied access to the courts.                                                       File Date
b. It is thn responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
   in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



  I certify I have read and          Signed (Self-Represented Plaintiff)                                                      Date                     Docket Number
  understand the above:
                                                                                         (Page 1 of 2)
         Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 7 of 14




RETURN DATE: FEBRUARY           9, 2021                   SUPERIOR COURT

MARK S. LUBUS                                             J.D. OF DANBURY

VS.                                                       AT DANBURY

TOWN OF REDDING                                           JANUARY 4, 2021

                                       COMPLAINT

       1.     The Plaintiff in this matter, Mark S. Lubus ("Plaintiff'), was at all times

relevant to this Action a resident of Redding, Connecticut.

       2.     The Defendant, Town of Redding ("Defendant"), is a municipality of the

state of Connecticut, located at 100 Hill Road, Redding, Connecticut.

       3.     Plaintiff commenced employment with Defendant on or about September 3,

2007 in the position of Assistant Building Official.

       4.     Plaintiff is licensed to conduct building inspections, and did so on behalf of

Defedant, in addition to answering phones in Defendant's building department, assisting

with permit procurement, answering phones, and responding to emails concerning the

building, permitting, and certificate of occupancy process within the Town of Redding.

       5.     At all times relevant, Plaintiff performed his job responsibilities at or above

satisfactory levels, and was a good employee, as evidenced by a distinct lack of discipline

and the long tenure of his employment.

       6.     On or about July 9, 2019, Defendant Town of Redding published an official

notice on the Town of Redding website, announcing the following:

                     "Lights for Liberty" July 12, 2019

                     On July 12th, Lights for Liberty will help to shine
                     a light on the horrific conditions in human
                     detention camps in the United States. The
                     global Vigil will bring thousands of people to
                     locations worldwide as well as to concentration
            Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 8 of 14




                      camps across the country, into the streets and
                      into their own front yards, to protest the
                      inhumane conditions faced by migrants."
                      People will gather at the Redding Town Green
                      on July 12th at 7:30 pm to listen to community
                      leaders, immigration experts, and medical and
                      legal professionals. We will stand together in
                      solidarity and leave empowered with an
                      understanding of what is at stake, and actions
                      that can affect change. At 9:00om local time a
                      silent sea of candles will light up the town gren,
                      and the nation.

       7.       Plaintiff, whose ancestors had been personally subjected to Nazi

concentration camps during the course of World War II, objected to the Town of Redding's

characterization of immigrant detention centers in the United States as "concentration

camps", and was deeply offended by the same.

      8.        Immediately upon viewing the foregoing announcement, Plaintiff, in his

capacity as a public citizen, approached First Selectwoman Julia Pemberton, to express

his political opinion and protest the Town's characterization of immigrant detention camps

as "concentration camps", and to convey that the same was deeply offensive on account

of his ancestry. During the course of the ensuing conversation, Plaintiff conveyed that

the post was anti-Semitic, and further requested that the post be removed.     This initial

encounter ended with Plaintiff conveying that the post should be taken down, and that the

term "concentration camps" shouldn't be used lightly or without merit.

      9.        Plaintiff then left the municipal building in which Pemberton was located,

crossed the street, whereupon Pemberton followed Plaintiff, and confronted him for

having lodged the complaint set forth in the preceding paragraph. During the course of

the ensuing confrontation, Pemberton conveyed to Plaintiff, in words or substance, that

as an employee of the Town, Plaintiff did not have the right to question the content which
          Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 9 of 14




the town website publishes. Plaintiff then attempted to initiate a further discussion about

how the subject post was offensive. Rather than engage in any meaningful dialogue on

the topic, Pemberton immediately advised Plaintiff that he was being suspended and

placed on an involuntary leave.

         10.   Defendant subsequently rescinded the decision to place Plaintiff on

involuntarily leave, and Plaintiff resumed work.

         11.   On or about July 10, 2019, Plaintiff applied for intermittent FMLA to provide

care for his ill father, who lives with Plaintiff. Such leave was certified by Plaintiff's father's

physician, and was subsequently approved.

         12.   On Friday, July 12, 2019, the Town of Redding announced a "clarification"

concerning its prior announcement related to the Lights for Liberty event it was hosting.

Specifically, and at Pemberton's direction, the announcement advised, "This post is to

clarify that the 'Lights for Liberty' event being held on the Town Green tonight was

organized by individual residents of Redding. It is NOT a town-sponsored event."

         13.   On or about September 26, 2019, Pemberton, on behalf of Defendant,

issued Plaintiff a discipline based on the events which had transpired on July 9, 2019,

characterizing P as "behaving belligerently towards a supervisor (the First Selectman)

both verbally and physically, and ...refusing to cease such behavior upon being told to do

so[.]"    Pemberton further characterized Plaintiff's protest as "insubordinate and

[]inconsistent with the conduct expected of an employee of the Town of Redding."

         14.   In response, and on or about October 9, 2019, Plaintiff forwarded Defendant

a letter to be placed into his personnel file, wherein he conveyed, inter alia, that the

discipline was in violation of C.G.S. 31-51Q, and wherein he recounted the fact that he
         Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 10 of 14




addressed Ms. Pemberton about the content of the News and Announcment web page

concerning the "concentration camps" comment, and expressed that he felt it was anti-

semitic. Plaintiff further clarified that at no time during the subject exchange did he use

inappropriate language, threats, abusive language, body posturing, physical contact or

gestures.

       15.     Between July 2019 and mid-March 2020, Plaintiff made frequent use of his

approved intermittent FMLA in order to care for and attend to his father's medical

situation.

       16.     Defendant, however, expressed dissatisfaction with Plaintiff's need to utilize

such leave, and treated him disparately as compared with his similarly-situated peers.

       17.     For instance, other Defendant employees needs to utilize personal time off

or other forms of leave were permitted to take as small of a leave increment as was

necessitated by such employee's circumstances, whereas Defendant forced Plaintiff to,

on occasion, take an entire half day or full day, and necessarily forego pay for that period

of time, rather than permit Plaintiff to utilize smaller increments of leave when the situation

warranted.

       18.     In or about mid-March, 2020, Defendant's building department office shut

down on account of the COVID-19 pandemic.

       19.     In or about May 2020, the Defendant Town of Redding approved its annual

budget, allocating approximately the same amount of money to the building office,

inclusive of Plaintiff's salary.

       20.     In or about June 2020, Plaintiff returned to work following the period of

COVID-related shut down.
         Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 11 of 14




       21.       Approximately one month later, and on .or about July 8, 2020, Defendant

terminated Plaintiff's employment based on a purported reorganization of various

positions.

       22.       Concurrently with his termination, Defendant informed Plaintiff that his

position had been eliminated on account of budget concerns. This was false, in that the

Defendant Town of Redding had recently approved a virtually identical budget for the

upcoming fiscal year, and such budget had specifically allocated an amount for Plaintiff's

entire salary.

       23.       Moreover, Plaintiff's position as building inspector is necessary, as

Defendant cannot accept or approve building permit applications, certificates of

occupancy, or perform other related functions without an individual to perform inspections

and otherwise attend to the needs of the building department.

       24.       Finally, and virtually immediately after Plaintiff's termination, and upon

information and belief, Defendant contacted another former per diem inspector to assume

Plaintiff's anticipated inspections and other work.

       25.       Any and all reasons Defendant has proffered for its adverse employment

action against Plaintiff are false and/or pretext to mask its unlawful discriminatory and

retaliatory intent.

COUNT ONE:               FMLA RETALIATION — 29 U.S.C. § 2612 ET SEQ.

       26.       All preceding allegations are hereby repeated and realleged in this Count

as if fully set forth herein.

       27.       Defendant is an "employer" within the meaning of the Family and Medical

Leave Act ("FMLA").

       28.       Plaintiff was an eligible employee within the meaning of the FMLA.
         Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 12 of 14




       29.     Defendant was aware that Plaintiff's father's medical condition(s)

constituted a "serious medical condition" within the meaning of the FMLA.

       30.     Defendant retaliated against Plaintiff and subjected him to adverse action

motivated by his exercise of rights under the FMLA.

       31.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future, has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.

COUNT TWO:             RETALIATION IN VIOLATION OF C.G.S. § 31-51q

       32.     All preceding allegations are hereby repeated and realleged in this Count

as if fully set forth herein.

       33.     Plaintiff engaged in protected activity when speaking on matters of public

concern pursuant to his Constitutional rights.

       34.     Defendant retaliated against Plaintiff and subjected Plaintiff to adverse

employment action on account of such protected activity.

       35.     Plaintiff's exercise of rights did not substantially or materially interfere with

Plaintiff's bona fide job performance or the working relationship between Plaintiff and

Defendant.

       36.     As a result of Defendant's unlawful conduct, as aforesaid, Plaintiff has

sustained lost wages and benefits of employment, has been deprived of the benefits of

gainful employment into the future, has sustained substantial emotional distress, and has

incurred or will incur attorneys' fees and costs.
       Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 13 of 14




WHEREFORE, Plaintiff prays for the following relief:

   1. Money damages;

   2. Reinstatement, or in lieu thereof, front pay;

   3. Punitive Damages pursuant to C.G.S. § 31-51q;

   4. Liquidated damages pursuant to the FMLA;

   5. Attorneys' fees and costs of this Action; and

   6. All other awardable relief.

                                          PLAINTIFF,
                                           ARK S. LUBUS



                                    BY:
                                            t e, D. Paradisi
                                             ehiello & Cicchiello, LLP
                                          364 Franklin Avenue
                                          Hartford, CT 06114
                                          Phone: 860-296-3457
                                          Fax: 860-296-0676
                                          Email: mparadisi cicchielloesq.com
       Case 3:21-cv-00166-SRU Document 1 Filed 02/09/21 Page 14 of 14




RETURN DATE: FEBRUARY ft, 2021                     SUPERIOR COURT

MARK S. LUBUS                                      J.D. OF DANBURY

VS.                                                AT DANBURY

TOWN OF REDDING                                    JANUARY 4, 2021


                     STATEMENT OF AMOUNT IN DEMAND

      The amount in demand exceeds $15,000.00, excluding costs and interests.



                                      PLAINTIFF,
                                      MARK S. LUBUS




                                         th w . Paradisi
                                       is i llo & Cicchiello, LLP
                                      364 Franklin Avenue
                                      Hartford, CT 06114
                                      Phone: 860-296-3457
                                      Fax: 860-296-0676
                                      Email: mparadisi cicchielloesq.com
